DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/471,403 application filed June 19, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, 11, 13-15, 18-19, 21, 23, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, said claim recites “a ceramic matrix within which the redox active mass is dispersed, the ceramic matrix constituting between 25% and 95% by weight of the oxygen carrier solid, and the ceramic matrix comprising between 60% and 100% by weight of at least one feldspar or feldspathoid…” The claim recites that the ceramic matrix may be completely (i.e., 100%) “at least one feldspar or feldspathoid.”  However, the claim also appears to require that the ceramic matrix comprises an oxygen carrier solid, which means that the ceramic matrix cannot be completely at least one feldspar or feldspathoid.  Thus, claim 1 appears to introduce a contradiction and the metes and bounds of the claimed invention cannot be determined.
Regarding claims 5, 8, 11, 13-15, 18-19, 21, and 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
MnO3 and CuFe2O4, which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the at least one oxide of the ceramic matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 25 provide for the use of “an oxygen carrier solid as claimed in claim 1” and use in a process for chemical looping redox combustion of a hydrocarbon feedstock, but, since the claims do not set forth any steps involved in the methods/processes, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 23 and 25 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Allowable Subject Matter
Claims 1-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to anticipate or render obvious the ceramic matrix within which  the redox active mass is dispersed or the process steps of instant claim 11.  Chowdhry et al (US 4,814,303) discloses “[z]eolite Ca-X was prepared as follows. A 150 g sample of zeolite Na-X (Linde 13X, Union Carbide Corp.) was contacted with a 10% NH4NO3 solution three times for 1 hour each time at 90o C. with filtering between each contact to produce zeolite NH4-X. The zeolite NH4-X was contacted with a 10% Ca(NO3)2·4 H2O solution three times for 1 hour each time at 90o C. with filtering between each contact…10 g of this hydrated zeolite Ca-X powder was ground in an agate mortar for 15 min. Pellets were formed by placing about 0.5 g of the ground zeolite in a 13 mm diameter pellet die that had been lubricated with TeflonTM spray and pressing at 7 tons/sq. inch (97 MPa).  The pellets were removed from the die and heated at a rate of 1.degree. C./min to 1000o C. and held at 1000.degree. C. for 3 hours.  X-ray powder diffraction results obtained with the crushed sintered pellets showed the material to be predominantly triclinic anorthite…” [example 1].  The aforesaid disclosure corresponds to the “at least one feldspar or feldspathoid” of instant claims 1 and 11. However, it does not appear that any redox active mass is dispersed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772       
February 23, 2021